DETAILED ACTION
Claims status
In response to the application filed on 03/29/2018, claims 1-16 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following “INVENTIONS” is required under 35 U.S.C. 121:
Claims 1-6 drawn to a device, i.e., transmission, for “inserting a known signal to a part of the second radio resource in a first region in which the first radio resource and the second radio resource overlap in a time axis direction…” [Emphasis Added]. The subject matter classified in H04W72/044 and H04W72/0446.
Claims 7-9 are further drawn to a device, i.e., reception device, for specifying a first region in which the first radio resource and the second radio resource overlap in a time axis direction; and exclude a portion corresponding to a known signal to be arranged in a part of the second radio resource in the first region from a decoding target when decoding the second data from the second radio resource. [Emphasis Added]. The subject matter classified in H04W72/0493 and H04L1/004.
Claims 10-15 (A wireless communication system comprising:…a transmission device) are drawn to a transmission device that is configured to “map the second data to the second radio resource allocated to the second data, insert a known signal to a part of the second radio resource in a first region overlapping with the first radio resource to which the first data is able to be mapped in a time axis direction, in the second radio resource to which the second data is mapped, and transmit the first data and the second data, and wherein the reception device is configured to specify a position of the first radio resource allocated to the first data, specify the first region in which the first radio resource and the second radio resource overlap in the time axis direction, and exclude a portion corresponding to the known signal arranged in the part of the second radio resource in the first region from a decoding target when decoding the second data from the second radio resource.", [Emphasis Added]. The subject matter classified in H04W72/1263, and H04W72/048.
Claim 16 (A wireless communication method implemented by a transmission device…) is drawn to a process wherein “…making transmission power in a portion of the second radio resource in a time region in which the first radio resource and the second radio resource overlap different from transmission power of a portion of the second radio resource in a time region other than the overlapping time region, and inserting a known signal to a part of the second radio resource in the overlapping time region. classified in H04W72/0473, and H04W40/08.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are directed to the related product(s) for its practice. 
The related inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).
In this instant case, the inventions Group I and Group II share some parts of the limitations. However, Group II claims have the limitations wherein “for specifying a first region in which the first radio resource and the second radio resource overlap in a time axis direction; and exclude a portion corresponding to a known signal to be arranged in a part of the second radio resource in the first region from a decoding target when decoding the second data from the second radio resource” that is not required in the Group I claims. Thus, the inventions as claimed can have a materially different mode of operations.

Inventions Group I and Group III are directed to related product(s).
In the instant case, the inventions Group I and Group III share some parts of the limitations. However, Group III claims have the limitations wherein “map the second data to the second radio resource allocated to the second data, insert a known signal to a part of the second radio resource in a first region overlapping with the first radio resource to which the first data is able to be mapped in a time axis direction, in the second radio resource to which the second data is mapped, and transmit the first data and the second data, and wherein the reception device is configured to specify a position of the first radio resource allocated to the first data,” that is not required in the Group I claims. [Emphasis added]. Thus, the inventions as claimed can have a materially different mode of operation.

The related inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).
In the instant case, the inventions Group I and Group IV share some parts of the limitations. However, Group IV claims have the limitations wherein “making transmission power in a portion of the second radio resource in a time region in which the first radio resource and the second radio resource overlap different from transmission power of a portion of the second radio resource in a time region other than the overlapping time region,” that is not required in the Group I claims. [Emphasis added]. Thus, the inventions as claimed can have a materially different mode of operation.

Inventions Groups II and III are also distinct based on the same/similar analysis as discussed in above.
Inventions Groups II and IV are also distinct based on the same/similar analysis as discussed in above.
Inventions Groups III and IV are also distinct based on the same/similar analysis as discussed in above.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416